DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 09/03/2020 has been considered by the Examiner and made of record in the application file.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed towards a computer program.  Such computer programs, per se, are not, in and of themselves, methods or machines, nor are they physical products of manufacture or compositions of matter.  Therefore, such programs do not fall into any of the categories of eligible subject matter defined in 35 USC 101 and are not, by themselves, eligible for patent protection.  Such programs can be eligible for patent protection if claimed as embodied on or in a computer-readable storage device or medium, but only if the claim clearly and unambiguously excludes transitory, propagating signals from the full scope of the claimed subject matter, as such signals are also not eligible under 35 USC 101.  It is suggested that amending the claim language to define the computer program as having code 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 11-15, the claim elements:
“ultrasound image processing system being adapted to obtain…classify…classify by segmenting… classify by applying…classify by processing…apply”
“ultrasound probed adapted to image”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for paragraphs 100 and 105-108
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-10 would be in condition for allowance if amendments are made to overcome the 101 rejection above.
Claims 11-15 are allowed.  Kam (US 2016/0048737 A1) discloses obtaining a manipulation signal (ref. 220, fig. 2, paragraphs 64 and 68; where the speed of the probe is the manipulation signal) indicative of a manipulation of the ultrasound probe during the ultrasound imaging process; obtaining a portion of the manipulation signal, the obtained portion indicating the manipulation of the ultrasound probe during a time period (paragraphs 56, 64, 68; where the classifying, using a neural network system, a characteristic of the one or more associated ultrasound images is also based on the obtained portion of the manipulation signal, wherein classifying the characteristic of the one or more associated ultrasound images comprises applying one or more convolution kernels on the obtained portion of the manipulation signal to generate a convolution output representative of the obtained portion of the manipulation signal, and classifying the convolution output to indicate the characteristic of the one or more ultrasound images associated with the obtained portion.

Relevant Prior Art Directed to State of Art
Chae (US 2016/0155227 A1) is relevant prior art not applied in the rejection(s) above.  Chae discloses a computer-aided diagnostic (CAD) apparatus and a CAD method based on the diagnostic intention of a user are provided. The CAD apparatus includes a region of interest (ROI) detector configured to detect an ROI from an image input from a probe, and a probe motion determiner configured to determine a motion of the probe in response to the ROI detector detecting the ROI. The CAD apparatus further includes a diagnostic intention determiner configured to determine a diagnostic intention of a user based on the determined motion of the 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665